Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 2-4, 7, and 8, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…forming a first conductive film above the first insulating film, the first conductive film being coupled to the semiconductor substrate…subdividing the first conductive film into a first portion reached by the hole and second portion coupled to the semiconductor substrate after forming the hole…”, in combination with the other limitations.
Re claims 5, 6, 9, and 10, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…forming a first conductive film above the first insulating film, the first conductive film being coupled to the semiconductor substrate; forming an intermediate insulating film above the first conductive film; forming a plug piercing the intermediate insulating filmApplication No. 16/928,113; Reply to Office Action of September 16, 2020forming a second conductive film above the intermediate insulating film, the second conductive film being coupled to the first conductive film via the plug …subdividing the second conductive film into a first portion and a second portion after the forming of the hole, the first portion surrounding the semiconductor member, the second portion being connected to the plug…”, in combination with the other limitations.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hong (US Pub. 2015/0263011); Kim (US Pub. 2020/0312861). Kim does not qualify as prior art. While Hong is drawn to similar invention drawn to a stacked semiconductor memory device including providing a thick insulating film between the semiconductor substrate and the memory cells and25 by forming a circuit inside the insulating film and the upper layer portion of the semiconductor substrate and a conductive film is provided on the insulating film; the particular method claimed is not taught or made obvious by Hong.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816 
                                                                                                                                                                                        /ROBERT G BACHNER/Primary Examiner, Art Unit 2898